DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-11 and 19-22 are objected to because of the following informalities:  
 	(1) Claim 1 recites “- Monitoring” at line 3, “-Capturing” at line 5, “- Detecting” at line 6, “- Recognising” at line 8, “- Checking” at line 10 and “- Controlling” at line 13 should be changed to “monitoring” at line 3, “capturing” at line 5, “detecting” at line 6, “recognizing” at line 8, “checking” at line 10 and “controlling” at line 13. Pleas noted that “-” should be deleted.
 	(2) Claim 5 recites “- Calculating” at line 3, “- Extracting” at line 6, “- Normalizing” at line 7, “- Inputting” at line 9, “- Processing” at line 11, “- Outputting” at line 12 and “- Recognizing” at line 13 should be changed to “calculating” at line 3, “extracting” at line 6, “normalizing” at line 7, “inputting” at line 9, “processing” at line 11, “outputting” at line 12 and “recognizing” at line 13. Pleas noted that “-” should be deleted.
 	(3) Claim 19 recites “-“ for each of steps should be deleted. 
 	Appropriate correction is required.




DETAILED ACTION
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Caristan (US 8,367,969) 
 	Regarding claim 1, Miyashita et al. discloses a method for collision avoidance of a laser machining head in a machining space of a laser machining tool (abstract, i.e., when an operation is performed in a direction (Z-axis direction) in which a machining head is brought closer to workpiece, a numerical controller that controls a laser beam machine avoids a collision of the machining head with the workpiece by switching to gap control when a gap sensor detects a gap amount between the machining head and the wokrpiece. At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit), having the steps of: 
 	 “monitoring a workpiece in the machining space with at least one sensor” (abstract); 
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan” (fig.1 shows the movement the laser nozzle from left to right at a predetermined cutting plan. The upright object of the workpiece is higher than the left. Abstract, i.e., At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit) and/or the current position of the laser machining head; “controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (para.0013-0014, 0031 and 0033 discuss about the machining head can be controlled based on the height of the wokpiece to avoid collision).
 	Miyashita et al. is silent regarding the type of the at least one sensor is optical sensor; capturing images of the workpieces; detecting a change in an image of the workpiece; detecting a change in an image of the workpiece; recognizing whether the change comprises an object standing upright relative to the workpeice.
 	Yuasa et al. discloses a method for collision avoidance of a col.1 at lines 9-12, i.e., a method for checking interference … processing program, and checking propriety for machine tools such as a NC machine tool), having the steps of: 
 	“monitoring a workpiece in the machining space with at least one optical sensor” (col.4 at lines 11-21, i.e., the image processor  are connected to a three dimensional image sensing device  … by a CCD camera and a projector … the image sensing device senses three dimensionally the image of the processing material W positioned and arranged on the table); 
 	“capturing images of the workpieces” (col.2 at lines 47-61, i.e., three-diemnsinoal shape of the processing material is measured by the three dimensional measurement detector to obtain the processing material shape data and col.4 at lines 23-43, i.e., CCD camera senses the image of the tool holder and the processing tool attached to the main shaft);
col.2 at lines 47-61, i.e., check … the three dimensional shape of the processing material measured by the detector … whether the difference between the processing material shape data and the product shape data at the same coordinate position);
 	“recognizing whether the change comprises an object standing upright relative to the workpeice” (col.6 at lines 43 – col.7 at line 7 and figs.3-7. Fig.6 shows the change in the image in z-direction (Zw) such that an object is part of wokrpiece at upright position and the upright position can be a relative position based on user’s viewing angle or position. Fig.4 shows the product shape having an upright where the upright of the workpiece can constitute an object);
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan and/or the current position of the laser machining head; controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (col.7 at lines 57-67 and col.8 at lines 1- 20 and fig.3. Please that noted the col.7-col.8 discuss about the program for determine the position of the processing material W is in the space to be occupied by the machine then determine that the processing material W and the machine interfere with each other). 
 	Miyashita et al. teaches machining device with collision avoidance. Yuasa et al. teaches machining device with collision avoidance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al.  with Yuasa et al., by adding Yuasa et al.’s control program to Miyashita et al.’s device and replacing Miyashita et al.’s sensor with Yuasa et al.’s sensor (i.e., CCD camera), to provide improved computer system for precision and efficient processing (col.1 at lines 
 	Modified Miyashita et al. is silent regarding an object cut from the workpiece is standing upright relative to the workpiece.
 	Caristan teaches “an object cut from the workpiece is standing upright relative to the workpiece” (col.3 at lines 23-54, i.e., holding apparatus … in position immediately before the start of a cut 11 … fig.4 shows the same view immediately after the end of a new cutting line 1’ and cut reference locator features 3 … fig.5 shows the peripheral blank 4 obtained after the laser cutting operation of fig.4 … the peripheral blank 4 has been laser cut at its ends along desired cutting lines (11, 11’).  Fig.3 shows a workpiece (i.e., before cut into two workpieces) and Fig.4 shows the cutting line 11 where reference numeral 10 pointed at one workpiece and the 11’ pointed at another cut off workpiece. Please noted that at least one of the cut workpiece (11’ pointed at the cut workpiece) that is standing upright relative to the workpiece (10 pointed at the workpiece) because the relative positions of workpieces is based on how user view at the workpieces). Modified Miyashita et al. teaches a laser processing device. Caristan teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Miyashita et al. with Caristan, by modifying Miyashita et al.’s laser processing according to Caristan’s laser processing by cutting one wokpieces into plurality of workpieces, based on design specification. 
The combination of Miyashita et al., Yuasa et al. and Caristan would meet the claim limitation of “recognising whether the change comprises an object cut from the wokrpiece standing upright relative to the workpeice” because Yuasa et al. recognizing whether the change comprises an object standing upright relative to the workpeice except for the object cut from the workpiece. However, Caristan teaches the object cut from the workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Miyashita et al. with Caristan, by modifying Miyashita et al.’s laser processing according to Caristan’s laser processing by cutting one wokpieces into plurality of workpieces and then utilize Yuasa et al. collision detection, to provide improved computer system for precision and efficient processing for plurality of workpieces.
 	Regarding claim 4, modified Miyashita et al. discloses “a 3D object of the change is modelled and is checked for collision between the 3D object and the laser machining head” (Yuasa et al., figs.4-5 teaches CCD camera can be used to take image of product shape in 3D. Abstract, i.e., the machine shape data defining the three-dimensional shape of the machine side including the main shaft head provided with the processing tool and the tool holder attached thereto is obtained, and whether the coordinate position of said processing material given by said processing material’s shape data is in the space to be occupied by the machine given by said machine’s shaped data or not is determined at the relative movement position between the main shaft head and the work table by execution of the processing program … and when the coordinate position of the processing material W is in the space to be occupied by the machine, it is determined that the processing material W and the machine interfere with each other. Also see fig.3).
Regarding claim 9, modified Miyashita et al. discloses “the recognition is based on already pre-calculated possible positions of cut parts of the workpieces” (Miyashita et al.,  para.0038-0040, i.e., the movement of the machining head 40 is started according to a positioning command that commands the movement to the next machining point. Then, the bock remaining-movement-amount calculation unit 72 calculates a remaining movement amount of the bock by integrating moving commands output from the movement amount calculation units. Examiner interpreted that the calculated remaining movement amount of block is considered as pre-calculated positions of cut parts of the workpiece … the movement of machining head 40 is started according to a positioning command that commands the movement to the next machining point).
 	
 	Regarding claim 11, modified Miyashita et al. discloses “the laser machining head is anticipated by means of the trajectory thereof to bypass the change or to stop” (Miyashita et al., abstract, i.e., at this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving the machining head to a position determined by parameters can be selected. Fig.1 shows the laser machining head is anticipated by means of the trajectory thereof to stop).




 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Caristan (US 8,367,969) as applied in claims 1, 4, 9 and 11 above, and further in view of Choo et al. (US 2003/0209528) and Regaard et al. (US 2016/0193692). 
 	Regarding claim 2, Miyashita et al. discloses all the features of claim limitations as set forth above except for measuring points are defined along a cutting contour of a cut part and monitored for brightness and/or colour values.
 	Choo et al. teaches “measuring points are defined along a cutting contour of a cut part” (fig.1 shows a plurality of cutting keys 20 is used as measuring points that is defined along a cutting contour of a cutting part.  Para.0009, i.e., glass substrate 1 for cutting, where cutting keys are formed on each corner of LCD unit cells, and scribe lines 4a, 4b are defined along the cutting keys 20). Miyashita et al. teaches laser processing. Choo et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Choo et al., by adding Choo et al.’s cutting keys 20 to Miyashita et al.’s cutting area, to provide alignment for cutting (para.0009 and fig.1) as taught by Choo et al. 
 	Regaard et al. teaches “pointes are monitored for brightness and/or colour values”  (para.0030, i.e., it is possible to draw conclusions about the cutting front angle as a characteristic variable of the cutting process from the brightness value or measured overall intensity of the image, or of a portion of this image. Please noted that the image constitutes points or pixels). Miyashita et al. teaches laser processing. Regaard et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Regaard et al., by adding Regaard et al.’s control method includes dragging observation to Miyashita et al.’s device, for .


 	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Caristan (US 8,367,969) as applied in claims 1, 4, 9 and 11 above, and further in view of Hilderbrand et al. (US 2010/0176099).
 	Regarding claim 3, Miyashita et al. discloses all the features of claim limitations as set forth above except for the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece.
 	Hilderbrand et al. teaches “the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece” (para.0044 discuss about a camera can be used for picking up the workpiece from different points of view. Fig.1a and para.0012 discuss about translator displacement and rotatory displacement can be made. Fig.1a shows the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece such has images of 1 and 2). Miyashita et al. teaches laser processing. Hilderbrand et al. teaches laser processing (para.0043 and claim 15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Hilderbrand et al., by adding Hilderbrand et al.’s program to Miyashita et al.’s control unit, to provide .


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Caristan (US 8,367,969) as applied in claims 1, 4, 9 and 11 above, and further in view of Lee (US 2011/0313561)
 	Regarding claim 10, Miyashita et al. “a cut part is identified” (Miyashita et al., para.0030, i.e., when a next machining start point Ps is positioned higher than a machining end point Pe).
 	Miyashita et al. is silent regarding compared with its position with already calculated possible positions of this cut part.
 	Lee teaches “compared with its position with already calculated possible positions of this cut part” (abstract discuss about laser machining and para.0032, i.e., determine the alignment positions on the substrate … the absolute coordinates may be also calculated by the information by the optical pick unit. Para.0040, i.e., the pattern detected by moving the plurality of optical pickup units … are stored while being transformed into the information on the error positions in the memory unit connected to the optical pickup unit in real time (S104). Examiner noted that the transformation from the image into information on the error positions required calculation in order to transfer image data into position data. Fig.2 and abstract discuss about comparing reference position information with error position information). Miyashita et al. teaches laser .



Allowable Subject Matter
 	Claim 19 is allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In this case, applicant should correct the claim 19 to overcome claim objections.  
 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of claim 5, characterized by the further steps: calculating at least two shapes consisting of points and located parallel to a border of cutting contour in an image, wherein one shape is located inside the border and one shape is located outside the border; extracting image pixels according to the points of the shapes;  normalizing the image pixels by calculating a histogram of pixel brightness for each shape; inputting the histograms into a deep neural network comprising an input layer, a plurality of internal layers and an output layer; processing the histograms with the deep neural network; outputting a variable by the deep neural network; recognizing whether an object in the cutting contour is tilted for a value of the variable being on a first side of a threshold or whether an object in the cutting contour is not tilted for a value of the variable being on a second side of a threshold. 

Response to Arguments
 	Applicant's arguments filed on 10/06/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Yuasa fails to teach sugest or reasonably disclose recognizing whether the change comprises an object cut from the workpiece is standing upright relative to the workpiece” on page 9 of remark.
 	In response, examiner agree the amendment to claims overcome prior rejections. However, examiner introduced a new reference in current rejection for the amended portion of claim limitation. 
 	(2) With respect to claim objections and 112 second rejections, the amendment to claims overcome the 112 second rejections. Thus, 112 2nd rejections have been withdrawn. However, claim objection is maintained because “-” should be deleted. 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761